***********
Based upon information contained in I.C. File LH-0352 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Joseph W. Oliver, was a Trooper with the North Carolina State Highway Patrol, at the time of his death on 24 March 2004.
2. On 25 October 1999, decedent was involved in a patrol vehicle crash as a result of which he sustained massive injuries. On the morning of 24 march 2004, decedent was discovered in his bedroom, having died sometime during the night. Following an investigation and autopsy, Dr. Thomas R. Griggs, Medical Director of the North Carolina State Highway Patrol, opined that decedent's death "was a direct result of the massive injuries he suffered in the patrol vehicle crash on 25 October 1999.
3. Decedent is survived by his wife, Amanda M. Oliver, who had not resided with decedent at the time of his death and for at least six months prior to his death. Decedent is also survived by one minor child, Jordan D. Oliver, born 27 September 1997.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was a Trooper with the North Carolina State Highway Patrol, as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 24 March 2004.
2. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Amanda M. Oliver, who is not eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1et seq., and a minor child is eligible for the award of death benefits.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Jordan D. Oliver as the qualified surviving minor child of Joseph W. Oliver payable as follows: the sum of $20,000.00 shall be paid immediately to Jordan D. Oliver. Thereafter, the sum of $10,000.00 shall be paid annually to Jordan D. Oliver until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Jordan D. Oliver becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 6th day of September 2005.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER